DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a jet pump" in 6 and then again in line 8.  This leads to indefiniteness as to whether this is a new jet pump limitation or in reference to the previously established one.  Correction is required.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  Specifically claim requires that the jet pump flow path is opened by the control valve at a first set pressure and above.  Claim 2 then states that the control valve contains other structure that allows for openings of the jet pump flow path below the first set pressure.  These limitations are in contradiction leading to indefiniteness as to what is required by the claims.  Further analysis of the claim and its dependents is not possible due to this indefiniteness.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schultz (U.S. Pat. No. 6,068,022).
Regarding claim 1, Schultz discloses a valve system of a vehicle fuel pump, the valve system comprising: 
a reservoir cup (18) disposed within a fuel tank (10) storing fuel in the reservoir cup (shown in fig. 1); 
a fuel pump (18) configured to pump fuel from the reservoir cup to the engine (22 is the conduit to the engine 52) while supplying fuel to a jet pump (26) through a first discharge port (at 24); 
a jet pump (as per 112b rejection above this will be considered in reference to the previously established jet pump) configured to charge the reservoir cup with fuel by drawing fuel from the fuel tank by using a pressure of fuel supplied by the fuel pump (shown in fig. 3); and 
a jet pump control valve (24) disposed on the first discharge port and configured to control a flow of fuel discharged from the fuel pump to the jet pump (col. 2, lines 1-10)
when the engine is on and a pressure of fuel discharged from the fuel pump to the engine is increased to reach a first set pressure, the jet pump control valve opens a jet pump flow path connecting the jet pump and the first discharge port of the fuel pump, and wherein, when the engine is off and the pressure of fuel discharged from the fuel pump to the jet pump is reduced to reach a second set pressure determined to be smaller than the first set pressure, the jet pump control valve closes the jet pump flow path (col. 2, lines 1-9 since the area that the fuel can act on the plunger 34 in the closed position is less than the area in the open position and the spring force does not change then the closing pressure would be less than the opening pressure in the valve disclosed in col. 2, lines 55-65).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747